Citation Nr: 1810447	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of rupture, left rectus femoris (muscle tear).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978 and from June 27 1988 to February 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

For the period on appeal, the muscle injury to Muscle Group XIV (rectus femoris) of the left thigh was not manifested by through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The evidence has not shown hospitalization for a prolonged period for treatment of wound, with record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, impairment of coordination, motion or uncertainty of movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of rupture, left rectus femoris, Muscle Group XIV are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5314 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").
In regard to the duty to assist, the Veteran's representative submitted a statement that he believes that the VA examination done in June 2015 for the Veteran's muscle tear disability was inadequate due to the fact that the mandatory testing established under Correia v. McDonald, 28 Vet. App. 158 (2016) for joint testing was not complete. The referenced sentence reads "The Joint involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint".

The Board finds that the June 2015 exam is adequate to adjudicate the claim. The examiner indicated that the Veteran's complete claims file was reviewed and there was a questionnaire and examination completed. To the extent that the examiner did not include the criteria established in Correia, this testing is not required in this case as this is a muscle claim, not a joint claim and therefore has different criteria. 

As the appropriate testing and information was provided to adjudicate the claim, a new examination is not necessary for the Veteran's increased rating claim. To this extent, the Board finds that duty to assist has been satisfied.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 38 C.F.R. § 4.73 (2017). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement. 

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73. For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b). The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The Veteran currently has a 10 percent disability rating for his left thigh muscle tear disability(Muscle Group XIV) under 38 C.F.R. § 4.73 DC 5314. 

Diagnostic Code 5314 covers an injury to the Muscle Group XIV, the anterior thigh muscle group, which includes the Sartorius, the Rectus Femoris, the Vastus Externus, the Vastus Intermedius, the Vastus Internus, and the Tensor Vaginae Femoris. The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the Fascia Lata and Iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee. 38 C.F.R. § 4.73, Diagnostic Code 5314.

Under Diagnostic Code 5314, the next higher rating is a 30 percent rating, which is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury. Id. 

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56. The pertinent provisions of 38 C.F.R. § 4.56, are as follows:

(3) Moderately severe disability of muscles - (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles - (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an increased rating for the Veteran's service-connected muscle tear disability. The reasons for these determinations are explained below.

As for the muscle tear to the left thigh, the Board agrees that diagnostic code 5314 is the most appropriate diagnostic code, as it governs the extension of the knee and flexion of the hip and knee and pertains to muscles arising from anterior thigh group. Under DC 5314, the next higher 30 percent rating is warranted when the impairment is "moderately severe," in nature. 

After review of the lay and medical evidence of record, a rating in excess of 10 percent is not warranted. The Veteran was granted his current 10 percent rating based upon several factors including a private opinion completed December 2011 that discussed calcification in the region of the left hip that may be the Veteran's service connected rectus femoris disability. A subsequent VA examination in January 2012 also showed symptoms of pain after sitting too long and walking, running or attempting to lift weights. The examination also showed consistent loss of power and weakness with a reduction in motor strength of the Veteran's left hip from 5 to 4 during testing. These symptomologies were worse than the Veteran's first VA examination following his March 2010 claim for an increase where all of the Veteran's muscle function was determined to be normal. Thus, the 10 percent increase was granted. 

However, currently there is very little change to the Veteran's symptomology to warrant an increased rating to 30 percent for his muscle tear disability. The Veteran claims that his disability has continued to deteriorate and is now affecting his quality of life. The Veteran provided an additional private opinion from the same physician as before that he states indicates the progression of his disability. The Board finds that the letter submitted by the private physician in May 2013 discussed additional conditions the Veteran has developed that may be due to the Veteran's service-connected disability, but no detail of the progression of this disability. The Board finds that the physician does state that there are symptoms of exacerbation for the Veteran's muscle tear disability, but does not go into detail. Therefore, the Board finds this opinion less probative to establishing the Veteran's current disability picture. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (U.S. 2008) (Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.)

The Veteran was also afforded another VA examination in June 2013 for his muscle tear disability. In addition to the already established symptomology that the Veteran was experiencing on his previous VA examination, the Veteran was also experiencing some impairment of muscle tonus. The examiner commented that the Veteran's expressed pain, weakness and fatiguability could significantly limit his functionality during his daily activities, but also noted that there is no additional range of motion loss due to the pain during the Veteran's flare ups. The June 2015 VA examination indicated that the Veteran's range of motion for his left hip is the same as for his right hip indicating that there is no additional impairment in that criteria. There is no period of hospitalization during the appeals period specifically for this disability as well. The Veteran also has never had scarring, residual nerve damage, loss of deep fascia or muscle substance as part of his muscle tear disability. Therefore, the Board finds these examinations probative to indicate that the manifestations of the Veteran's service-connected muscle tear disability do not rise to the level necessary to meet the 30 percent criteria and more closely correlate with the 10 percent criteria. 

The Board also notes that the Veteran has been separately secondarily service connected for some the claimed symptomology of his muscle tear disability. Specifically he has been service connected for his lumbar spine and depression secondary to his service connected muscle tear disability. Because these disabilities have already received a separate rating, the Veteran is already being compensated for much of the symptomology for which he claimed has made his muscle tear disability worse. As the Veteran is already being compensated under these other disabilities and diagnostic codes, he cannot be additionally compensated for the same symptomology under his muscle tear disability as that would qualify as pyramiding. 38 C.F.R. § 4.14 (2017).

The Board acknowledges the Veteran's lay statements and complaints regarding the worsening of his disability; however, the Veteran's symptoms, both lay and medical, are not equivalent to those expected for a moderately severe muscle injury. Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left muscle tear disability. 38 C.F.R. § 4.73, Diagnostic Code 5314 (2017).

As the necessary criteria for a 30 percent rating has not been met, there is no further consideration needed for the 40 percent rating as the criteria is even more stringent. 

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for his service-connected muscle tear disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49. 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of rupture, left rectus femoris, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


